Case 1:18-cv-11665-AT Document 62 Filed 06/Qdt2G—imecwemd=o:

  

USDC SDNY
GODDARD LAW DOCUMENT
ELECTRONICALLY FILED
39 Broadway, Suite 1540 | New York, N ee H.
Office. 646.504.8363 DATE FILED: 6/1/2020 __

Fax. 212.473.8705
Megan@goddardlawnyc.com
WWW.GODDARDLAWNYC.COM

June 1, 2020
VIA ECF
Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, New York 10007

Re: Espinosa v. Weill Cornell Medical College
Case No. 18-cv-11665-AT

 

Dear Judge Torres:

This firm represents Plaintiff in the above-referenced matter. We write, with the consent
of Defendant’s counsel to respectfully request to file Exhibit 4 to Plaintiff's opposition to
Defendants’ Motion for Summary Judgment under seal.

This document contains and refers to confidential information concerning Plaintiff's
health. Therefore, the public filling of said document would be a HIPAA Violation.

We thank you for your time and consideration of this matter.
Respectfully submitted,

GODDARD LAW PLLC

By: Zs/ ‘Megan S. Goddard

Megan S. Goddard, Esq.
Elizabeth E. Budnitz, Esq.

cc: All Counsel of Record Via ECF

 

GRANTED.
SO ORDERED.
Dated: June 1, 2020 c
New York, New York. ANALISA TORRES

United States District Judge
